DETAILED ACTION
8Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/05/2022 has been entered.
 
Response to Amendment
	Applicant’s amendment filed on 05/02/2022 has been entered. Claims 1, 3-8, 11, 12, 16-20, 22 and 24-27.

Response to Arguments
2.	Applicant’s amendment filed on 05/02/2022 overcome the all rejections and objections set forth in the previous Office Action.
Applicant’s arguments, filed on 05/02/2022 have been fully considered and are persuasive. 
Allowable Subject Matter
3.	Claims 1, 3-8, 11, 12, 16-20, 22 and 24-27 are allowed over the prior art of record.  Claims 1, 3-8, 11, 12, 16-20, 22 and 24-27 are renumbered as 1-19 respectively.

The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach Claim 1, alone or in reasonable combination, which specifically comprise the following limitations (in consideration of the claim as a whole):
-controlling whether the obtained first print data and the obtained first print setting are outputted to the print apparatus or print data different from the obtained first print data and print setting different from the obtained first print setting are outputted to the print apparatus according to whether the obtained first print data is raster data or vector data and according to a content of setting relating to collation printing for printing in a collated manner included in the obtained first print setting; 
The closest prior art, Alacar(US 20200409620)  reveals a similar system, but fails to anticipate or render obvious, either singularly or in combination with the other cited references, the above limitations (as combined with the other claimed limitations).
The claims 17 and 18 are computer readable medium and system claims, respectively, corresponding to the apparatus claim 1 and is thus allowed for the same reasons as for the claim 1.
The claims 1, 3-8, 11, 12, 16, 19-20, 22 and 24-27 depend on the claim 1 and are thus allowed for the same reasons as for the claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN Q ZONG whose telephone number is (571)270-1600.  The examiner can normally be reached on Mon-Fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 5712727773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HELEN ZONG
Primary Examiner
Art Unit 2677



/HELEN ZONG/Primary Examiner, Art Unit 2677